DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 06/05/2022. In virtue of this communication, claims 1 – 9 have been amended; claims 13 – 16 have been newly added. Claims 1 – 16 are pending in this office action.
Information Disclosure Statement
2.	The information disclosure statement (PTO-1449) filed on 03/17/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the Examiner.
Reasons for Allowance
3.	In view of amended claims, and further search, claims 1 – 16 are allowable over the prior art of record.
4.	The following is an Examiner’s statement of reasons for allowance: 
Iyer  (2017/0041108, 2012/0275320) are the closest prior arts to the application invention, which discloses band steering for multi-band Wi-Fi clients in both the 2.4 GHz and 5 GHz bands, central controllers operating a plurality of single and multi-band access nodes where one band is preferred, a central controller identifies multi-band capable clients, and encourages such multi-band clients to connect to the preferred band. Also, Iyer et al. (2012/0243474) disclose Good_RSSI_Threshold and Bad_RSSI_Threshold, which are used to determine the presence of a coverage hole; upon receipt of broadcasted management frames from the monitored STA, each AP measures the RSSI value for the management frame and provides the RSSI value to the station management logic "STM", then based on the RSSI values from the APs, the STM determines whether there is no coverage hole at the location of the monitored STA, and if the monitored STA either fails to complete association with an AP or consistently provides messages with RSSI values below Bad_RSSI_Threshold to the associated AP, the monitored STA is determined to be in a coverage hole; this causes the station management logic to initiate events to mitigate or eliminate such coverage holes.
	Laroche et al. (2012/0322481) discloses band steering process starts when a wireless access point receives a probe request from a client device; if the client device is capable of communication on both a first frequency band and a second frequency band, then the wireless access point will receive the probe request on both frequency bands, the wireless access point will then immediately respond to the probe request by sending a response on the second frequency band, however, the wireless access point will wait for a period of time before sending a response on the first frequency band; and if the signal strength on the second frequency band is sufficiently strong, then the client device will likely attempt to associate on the second frequency band or if the wireless access point does not associate with the second frequency band during the first period of time then the wireless access point will respond to the probe request on the first frequency band. Upon reception of the association request, the wireless access point will then begin the standard protocol negotiation process that will establish a connection between the client device and the wireless access point; at this point, the client device may not have access to the network; a further authentication process such as a provided username and password may be needed for network access. The wireless connection is established upon successful association.
	Strater et al. (WO 2018/213646) disclose a method for steering a client device in a wireless network from a first content streaming apparatus to a second content streaming apparatus, may include receiving a first measurement and comparing it to a first threshold while the client device is connected to the first content streaming apparatus, receiving a second measurement and comparing it to a second threshold; and steering the client device to the second content streaming apparatus based on at least one of the first threshold and the second threshold.
	Regarding claim 1, the prior art of record fails to disclose singly or in combination to render obvious that when the wireless access point receives the probe request from the first band, the wireless access point determines whether the station is associated with the first band or the second band; wherein when the station is not associated with the first band and the second band, the wireless access point compares the received signal strength indicator corresponding to the probe request and a first threshold according to a first threshold comparison process so as to block or respond to the probe request; and wherein when the station is associated with the first band or the second band, the wireless access point compares the received signal strength indicator corresponding to the probe request and a second threshold according to a second threshold comparison process so as to block or respond to the probe request, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claim 1 is allowed.
Regarding claim 4, the prior art of record fails to disclose singly or in combination to render obvious that wherein the station is configured to send an association request,; wherein the wireless access point is configured to monitor whether the association request is in the first band or in the second band; wherein when the wireless access point receives the association request, the wireless access point determines whether the station is associated with the first band or the second band; wherein when the station is not associated with the first band and the second band, the wireless access point blocks or responds to the association request according to the received signal strength indicator corresponding to the association request, a third threshold, and a retry parameter; wherein when the station is associated with the second band, the wireless access point blocks or responds to the association request according to the received signal strength indicator corresponding to the association request and a fourth threshold; and wherein when the station is associated with the first band, the wireless access point resets the retry parameter, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claim 4 is allowed.
Regarding claim 8, the prior art of record fails to disclose singly or in combination to render obvious that wherein the wireless access point is configured to monitor whether the authentication request is in the first band or in the second band; wherein when the wireless access point receives the authentication request from the first band, the wireless access point determines whether to enable the communication protocol between the wireless access point and the station according to the received signal strength indicator corresponding to the authentication request, a fifth threshold, a timer parameter, a link time, a request count, and a throughput; and wherein when the wireless access point receives the authentication request from the second band, the wireless access point determines whether to enable the communication protocol between the wireless access point and the station according to the received signal strength indicator corresponding to the authentication request, a sixth threshold, the timer parameter, the link time, the request count, and the throughput, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claim 8 is allowed.
	Claims 2 – 3 and 11 – 12 depend from allowable base claim 1; therefore, these claims are also allowed.
Claims 5 – 7 and 13 – 14 depend from allowable base claim 4; therefore, these claims are also allowed.
Claims 9 – 10 and 15 – 16 depend from allowable base claim 8; therefore, these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645